Citation Nr: 0633444	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  00-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for osteomyelitis of 
the right femur, to include osteoarthritis.

2.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active military service from March 1956 to 
June 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision in which 
the RO denied the veteran's claims of entitlement to service 
connection for osteomyelitis of the right femur and hearing 
loss.  The veteran filed a notice of disagreement (NOD) in 
March 2000, and the RO issued a statement of the case (SOC) 
in August 2000. The veteran filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2000.  The RO issued a supplemental SOC (SSOC) in May 2001.  
In March 2004, the veteran testified during a hearing before 
a Veterans Law Judge at the RO (travel board hearing); a 
transcript of that hearing is of record.  

In August 2004, the Board remanded the veteran's claims to 
the RO for additional development.  After completion of the 
requested development, the RO continued the denial of the 
veteran's claims (as reflected in a May 2006 supplemental SOC 
(SSOC)), and transferred the claims file back to the Board. 

In a September 2006 letter, the Board notified the veteran 
that the Veterans Law Judge who conducted his March 2004 
hearing was no longer employed by the Board, and advised him 
of the opportunity to provide testimony before a current 
Veterans Law Judge with the Board.  In his October 2006 
response, the veteran requested a hearing before a Veterans 
Law Judge at the RO in Philadelphia, Pennsylvania.  

Accordingly, the matters on appeal are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.

As a final preliminary matter, the Board notes that, during 
the March 2004 hearing, it appears that the raised a claim 
for service connection for tinnitus.  That issue is not 
currently on appeal and is referred to the RO for appropriate 
action. 


REMAND
 
As indicated above, the RO has requested a travel board 
hearing at the Philadelphia RO.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules travel board hearings, a 
remand of this matter, for temporary transfer of the claims 
file, and scheduling of the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The Newark RO should transfer the 
claims file to the Philadelphia RO.

2.  The Philadelphia RO should schedule 
the veteran for a travel board hearing 
pursuant to his October 2006 request.  The 
RO should notify the veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2006).  

3.  After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



